Pek Curiam.
Orson Pratt died in 1881, intestate, and left a large-estate, and many polygamous children, and some legitimate-*279children as well. The question is as to whether the polygamous children should share in the distribution of the estate. The decree of the district court was that none but the legitimate children should inherit. This decree is reversed, and a decree entered that all of the children acknowledged by him as such in his life-time, or proved to be such by satisfactory evidence, shall share in the distribution of the estate. This decision is made on the authority of the case of Cope v. Cope, 137 U. S. 682, 11 Sup. Ct. Rep. 222, recently decided by the Supreme Court of the United States.